Citation Nr: 1215102	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  05-07 337	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel

INTRODUCTION

The appellant is the widow of the Veteran who served on active duty from September 1982 to March 1985.  The Veteran died in July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Cleveland, Ohio RO, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  

On June 15, 2006, the appellant appeared at the RO and offered testimony at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, D.C.  A transcript of that hearing is of record.  

In February 2007, the Board remanded the case for further development.  Following the requested development, a supplemental statement of the case (SSOC) was issued in February 2012.  


FINDINGS OF FACT

1.  The Veteran died in July 1987 at the age of 27.  The causes of death were acute intoxication by phencyclidine and cocaine, with multiple stab wounds and multiple blunt impacts to the head, trunk, and extremities.  

2.  At the time of the Veteran's death, service connection was not in effect for any disability.  

3.  The Veteran's death was proximately caused by his own abuse of drugs; the evidence does not show that such abuse was due to psychiatric disability traceable to military service.  


CONCLUSION OF LAW

The cause of the Veteran's death was not related to an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide; and to request that the claimant provide any evidence in the claimant's possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112(2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or SSOC.  Mayfield v. Nicholson, 20 Vet. App. 537, 543(2006); Prickett v. Nicholson, 20 Vet. App. 370, 376(2006).  

Additionally, in the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53(2007).  

Regarding the Hupp requirements, the veteran was not service connected for any disabilities at the time of his death.  The communications are found to provide the appellant with an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected, even if not explicitly stated in those terms in the correspondence.  

In this case, VA satisfied its duty to notify by means of a letter dated in July 2004 from the RO to the appellant, which was issued prior to the RO decision in November 2004.  Additional letters were issued in March 2007 and June 2010.  Those letters informed the appellant of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  The Board finds that the content of those letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

In addition, February 2005, the March 2005, and the February 2012 SSOC provided the appellant with an additional 60 days to submit additional evidence.  Thus, the Board finds that the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim.  

It also appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that she has not identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claim, and to respond to VA notice.  

VA has obtained service records and assisted the appellant in obtaining evidence.  The Board finds that there is no duty on VA's part to obtain a medical opinion because there is no competent evidence of record indicating that the Veteran's cause of death may be associated with disease that could be traced to his military service.  McLendon v. Nicholson, 20 Vet. App. 79(2006).  

Accordingly, the Board finds that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the appellant.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430(1994).  

II.  Background

The record indicates that the Veteran served on active duty from September 1982 to March 1985.  

The Veteran died in July 1987 at the age of 27.  A certificate of death, dated in July 1987, indicates that the Veteran's death was attributed to acute intoxication by the combined effects of phencyclidine and cocaine; listed as other significant condition contributed to death was multiple stab wounds of the back and multiple blunt impacts to head, trunk, and extremities with contusions and abrasions.  At the time of his death, the Veteran was not service connected for any disability.  

The Veteran's service treatment records do not reflect any complaints, findings or diagnosis of a psychiatric disorder.  The service treatment records indicate that the Veteran was seen at a mental health clinic in November 1984 for a social actions evaluation; it was noted that a scale found in the Veteran's car was positive for marijuana.  No diagnosis was noted.  On the occasion of his separation examination in February 1985, the Veteran reported depression due to job related problems in 1984, but no treatment was sought; the Veteran indicated that he was coping better and he had no current complaints.  A psychiatric evaluation was noted to be normal.  

Service personnel records show that a charge was brought against the Veteran in October 1984 for failure to obey a lawful order and possession of possible paraphernalia.  Following testing of the objects confiscated from the Veteran's vehicle, it was discovered that plastics seized from the Veteran's car contained residue of marijuana; as a result, in November 1984, the Veteran received an Article 15 punishment under the Uniform Code of Military Justice.  Subsequently, in February 1985, the Veteran received another Article 15 punishment for possession of marijuana in November 1984.  In February 1985, it was recommended that the Veteran be discharged from service; it was noted that his possession and use of marijuana made him a poor candidate for rehabilitation.  

The appellant's application for service connection for the cause of the Veteran's death (VA Form 21-534), was received in May 2004.  Submitted in support of the claim were copies of the Veteran's military personnel records and a copy of the certificate of death, dated July 2, 1987.  

In a statement in support of her claim, received in June 2006, the appellant maintained that the Veteran's drug problems began while in military service.  The appellant contended that the Veteran started using drugs while in the service but he was not offered "rehabilitation" to address the problem; rather, she asserts that the military chose to discharge him from service.  She maintained that, because he was not offered treatment for his drug problem, the Veteran's condition escalated to the point that he became addicted to more powerful drugs that eventually played a role in his death.  

At a hearing in June 2006, the appellant maintained that the Veteran's drug problem began in the military.  The appellant indicated that the Veteran started using drugs in service, but he was not offered rehabilitation; she contended that he continued to use drugs and it escalated to the level of an addiction, which played a major role in his death.  The appellant maintained that the Veteran was not a drug user prior to military service.  She stated that he did not have money to seek rehabilitation following his discharge from service.  

Received in September 2007 was a copy of the coroner's report, dated July 20, 1987, which determined that the cause of the Veteran's death was a justifiable homicide with the Veteran's acute intoxication by combined effects of phencyclidine and cocaine as the underlying cause.  

Also received in September 2007 was a copy of a police incident report, dated in July 1987, which detailed the investigation conducted into the Veteran's death and actions taken with respect to that incident.  Among these records was the report of an interview of a witness (appellant's mother), who noted that the Veteran and the appellant had been married for 6 years, but had been separated for 1 year.  She reported that the Veteran came to their home and at some point started choking his 3-year old child.  The appellant and the witness both engaged the Veteran in a struggle.  The appellant went to the kitchen and got a knife, returned, and stabbed the Veteran.  

The above report noted that, on July 21, 1987, after reviewing the facts in this case, a prosecutor determined that no criminal charges would be filed against the appellant.  

In June 2010, a field examination report was requested in order to further illuminate the facts and circumstances surrounding the Veteran's death.  The field examiner contacted the Cleveland Prosecutor's office, the Cuyahoga County Clerk of Courts and the Cleveland Police department, and noted that all the evidence submitted was already of record.  Following a review of the records in conjunction with this claim, the field examiner noted that the reports noted that the Veteran's stab wounds were noted to be superficial and the coroner ruled the death a justifiable homicide.  Upon review of the facts and circumstances, the prosecutor declined to prosecute the case.  The field examiner concluded that this was the full extent of illumination of the facts and circumstances surrounding the Veteran's death to be gained by field examination.  

III.  Analysis

Service connection for the cause of a veteran's death may be granted when a disability incurred in or aggravated by service either caused or contributed substantially or materially to the Veteran's death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It must be shown that there was a causal connection.  U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death from the view point of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  In cases where the primary causes of death are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  It would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may also be granted when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct; or, for claims filed after October 31, 1990, not the result of abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  An injury or disease incurred during active military, naval, or air service shall not be deemed to have been incurred in line of duty if such injury or disease was a result of the abuse of alcohol or drugs by the person on whose service benefits are claimed.  For the purpose of this paragraph, alcohol abuse means the use of alcoholic beverages over time, or such excessive use at any one time, sufficient to cause disability to or death of the user; drug abuse means the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  See also 38 U.S.C.A. § 105 (West 2002); 38 C.F.R. § 3.1(m).  VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990.  See VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375  (June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. Reg. 31,263  (February 10, 1998).  

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186(1997).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494(1992).  

However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).  

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469(1994).  See also 38 C.F.R. § 3.159(a) (2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303(2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).  

A review of the record in this case revealed a history of drug use by the Veteran in service; in fact, he was discharged from service due to substance use.  In addition, while the Veteran reported that he suffered from depression due to job related problems at his discharge examination in February 1985, the remainder of the service treatment reports are completely negative for any findings of a psychiatric disorder during service.  Moreover, there is no evidence of record that the Veteran was ever treated for or diagnosed with a psychiatric disorder by a medical professional at any time after service.  As noted above, the authorities have concluded that the Veteran's death was a justifiable homicide with the Veteran's acute intoxication by combined effects of phencyclidine and cocaine playing a role. 

The provisions of 38 U.S.C.A. § 1310, which provide authority for payment of dependency and indemnity compensation, direct that the criteria for determining whether a disability is service connected shall be those in chapter 11 of the United States Code.  Chapter 11 addresses service connection claims and precludes the award of compensation for disability that is the result of abuse of drugs.  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that there can be service connection for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Compensation may be awarded only "where there is clear medical evidence establishing that alcohol or drug abuse is caused by a veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  See Allen, 237 F. 3d at 1381.  

Based upon a review of the Veteran's claims folder, the Board finds that there is no indication that drug abuse that led to the Veteran's death was attributable to any psychiatric disorder or any other service-related condition.  In making this determination, the Board notes that the appellant has no competence to give a medical opinion on diagnosis or causation.  Espiritu v. Derwinski, 2 Vet. App. 492(1992).  The record does not show that the Veteran ever was diagnosed with psychiatric disability.  

The Board also notes that to the extent that the appellant contends that the Veteran's drug use caused his death, the Veteran's progressive and frequent use of drugs to the point of addiction is not a disability for which service connection may be granted.  38 C.F.R. § 3.301(c) (3).  As noted above, direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty and not the result of the Veteran's own willful misconduct or drug use.  38 C.F.R. § 3.301(a).  

The appellant's statements regarding the cause of the Veteran's death being traceable to psychiatric disease are not competent, as she is a layperson, and lacks the training to opine regarding medical etiology.  The question of whether drug use is due to psychiatric disease is a complex medical question not capable of resolution by lay observation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495(1992); see also Jandreau v. Nicholson, 492 F.3d 1372(Fed. Cir. 2007).  Here, the appellant has provided her own conjecture regarding such a relationship in pursuit of compensation benefits, but there has been no competent evidence to support her claim.  In March 2007, she was asked to provide information regarding any place where VA might search for records that would show the Veteran's diagnosis or treatment for disease that might in turn be attributed to military service.  Nothing was forthcoming.  The information in the record shows only that the Veteran used illicit drugs and that such use played a role in his death.  Whether his illicit drug use began in service does not help the appellant's case.  Service connection for such use may not be granted.  38 U.S.C.A. §§ 1131, 1310.  There has been no suggestion, except by the appellant's allegation, that he had a diagnosed psychiatric disability that caused his drug use.  The appellant's allegation alone does not suffice.  

A basis upon which to establish service connection for the cause of the Veteran's death has not been presented and the appeal is denied.  


ORDER


Service connection for the cause of the Veteran's death is denied.  



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


